     Case 2:15-cv-01733-MCE-DB Document 268 Filed 08/16/21 Page 1 of 2


 1   BURSOR & FISHER, P.A.                                    O’MELVENY & MYERS LLP
     L. Timothy Fisher (State Bar No. 191626)                 Richard B. Goetz (State Bar No. 115666)
 2   Neal J. Deckant (State Bar No. 322946)                   Carlos M. Lazatin (State Bar No. 229650)
     1990 North California Boulevard, Suite 940               400 South Hope Street
 3   Walnut Creek, CA 94596                                   Los Angeles, CA 90071
     Telephone: (925) 300-4455                                Telephone: (213) 430-6000
 4   Facsimile: (925) 407-2700                                Facsimile: (213) 430-6407
     E-Mail: ltfisher@bursor.com                              Email: rgoetz@omm.com
 5           ndeckant@bursor.com                                     clazatin@omm.com

 6   BURSOR & FISHER, P.A.                                    O’MELVENY & MYERS LLP
     Joseph I. Marchese (admitted pro hac vice)               Hannah Chanoine (Pro Hac Vice)
 7   Frederick J. Klorczyk III (State Bar. No. 320783)        Times Square Tower
     888 Seventh Avenue                                       7 Times Square
 8   New York, NY 10019                                       New York, NY 10036
     Telephone: (646) 837-7150                                Telephone: (212) 326-2000
 9   Facsimile: (212) 989-9163                                Facsimile: (212) 326-2061
     E-Mail: jmarchese@bursor.com                             E-mail: hchanoine@omm.com
10           fklorczyk@bursor.com
                                                              Attorneys for Defendants
11   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
12   701 Brickell Ave., Suite 1420
     Miami, FL 33131
13   Tel: (305) 330-5512
     Fax: (305) 676-9006
14   E-Mail: scott@bursor.com
15   Class Counsel
16                               UNITED STATES DISTRICT COURT

17                             EASTERN DISTRICT OF CALIFORNIA

18   JOANN MARTINELLI, individually and on               Case No. 15-cv-01733-MCE-DB
     behalf of all others similarly situated,
19                                                       ORDER GRANTING JOINT REQUEST
                           Plaintiff,                    TO SEAL
20
            v.
21
     JOHNSON & JOHNSON and McNEIL
22   NUTRITIONALS, LLC,
23                         Defendants.
24
25
26
27
28

                                                                 ORDER GRANTING REQUEST TO SEAL
                                                     1                        15-CV-01733-MCE-DB
     Case 2:15-cv-01733-MCE-DB Document 268 Filed 08/16/21 Page 2 of 2


 1          The Court hereby GRANTS the Joint Request to Seal and ORDERS that the Walk Away
 2   Right Agreement attached as Exhibit 1 to the Request to Seal shall be filed under seal.
 3          The above referenced document shall be sealed for a period of one year from the date this
 4   Order is electronically filed. Should the parties believe an extension of this sealing order is
 5   warranted, they may seek such an extension prior to the expiration of the one-year period
 6   otherwise the sealing order will terminate without further notice to any party.
 7          IT IS SO ORDERED.
 8   Dated: August 13, 2021
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                                    ORDER GRANTING REQUEST TO SEAL
                                                       2                         15-CV-01733-MCE-DB
